PER CURIAM.
The final summary judgment under review is affirmed in all respects except for the assessment of pre-judgment interest. As to the latter, the summary final judgment is reversed and the cause remanded to the trial court with directions to reduce the assessed pre-judgment interest to $306,941.39 in accord with the appellee’s concession to that effect during the oral argument of the cause. See Hamilton Const. Co. v. Board of Public Instruction *1172of Dade County, 65 So.2d 729 (Fla.1953); Roe v. Henderson, 139 Fla. 386, 388, 190 So. 618, 619 (1939); Carlon, Inc. v. Southland Diversified Co., 381 So.2d 291, 293 (Fla. 4th DCA 1980); Transamerica Insurance Co. v. Rutkin, 218 So.2d 509, 511-12 (Fla. 3d DCA), cert. dismissed, 225 So.2d 531 (Fla.1969); Windowmaster Cory. v. Jefferson Construction Co., 114 So.2d 626 (Fla. 3d DCA 1959).
Affirmed in part; reversed in part and remanded.